                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



FARMERS PROPANE, INC.,                      )       CASE NO. 1:19CV2313
                                            )
                      Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )       OPINION AND ORDER
                                            )
CHS, INC.,                                  )
                                            )
                      Defendant.            )



CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #13) of Plaintiff

Farmers Propane, Inc. to Remand for lack of diversity jurisdiction. For the following reasons,

the Motion is granted. The captioned case is remanded to the Medina County Court of

Common Pleas for further proceedings.

                                   I. BACKGROUND

       Plaintiff is an Ohio corporation engaged in propane distribution. Defendant CHS, Inc.

is a Minnesota incorporated cooperative that sells propane at wholesale from various

distribution terminals throughout Ohio.
       According to the Medina County Common Pleas Complaint, on March 21, 2016,

Defendant agreed to make monthly volumes of propane available to Plaintiff at a Lima, Ohio

terminal between April 1, 2016 and March 31, 2017.

       Beginning in October of 2016 and continuing until the end of the contract period,

Plaintiff’s tank truck drivers allegedly experienced daily six to twelve-hour delays filling their

tankers at the Lima terminal. (Complaint, ECF DKT #1-1 at ¶ 4). As a result of the delays

caused by Defendant, Plaintiff allegedly suffered lost hours of productivity, lost use of tank

trucks, lost driver time, damage to its business operations and damage to its business

reputation.

       Plaintiff’s prayer for relief is in an amount in excess of $25.000.00, plus costs of suit.

       On October 3, 2019, Defendant removed the captioned action based upon complete

diversity of citizenship between Plaintiff and Defendant and an amount in controversy

exceeding $75,000.00.

       On November 1, 2019, Plaintiff filed a Motion to Remand (ECF DKT #13), arguing

that the parties are not diverse and that Defendant has failed to meet its burden of proving that

the amount in controversy exceed $75,000.00.

                               II. LAW AND ANALYSIS

Removal and Subject Matter Jurisdiction

       28 U.S.C. § 1441 provides that “an action is removable only if it could have initially

been brought in federal court.” Cole v. Great Atl. & Pacific Tea Co., 728 F. Supp. 1305,

1307 (E.D.Ky. 1990). Put another way, “[a] civil case that is filed in state court may be

removed by the defendant to federal district court if the plaintiff could have chosen to file


                                               -2-
there originally.” Warthman v. Genoa Twp. Bd. of Trs., 549 F.3d 1055, 1059 (6th Cir. 2008).

The burden of establishing federal jurisdiction rests upon the removing party. Alexander v.

Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994). “Concern about encroaching on a

state court’s right to decide cases properly before it, requires this court to construe removal

jurisdiction narrowly.” Cole, 728 F. Supp. at 1307 (citing Shamrock Oil & Gas Corp. v.

Sheets, 313 U.S. 100, 109 (1941)). A removed case must be remanded if the district court

lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). In addition, “[w]here there is doubt as

to federal jurisdiction, the doubt should be construed in favor of remanding the case to the

State court where there is no doubt as to its jurisdiction.” Walsh v. Am. Airlines, Inc., 264 F.

Supp. 514, 515 (E.D.Ky. 1967); see also Breymann v. Pennsylvania, O. & D. R.R., 38 F.2d

209, 212 (6th Cir. 1930).

       Federal district courts are courts of limited jurisdiction. Bender v. Williamsport Area

Sch. Dist., 475 U.S. 534, 541 (1986) (citing Marbury v. Madison, 1 Cranch 137, 5 U.S. 137

(1803)). “Subject matter jurisdiction is the unwaivable sine qua non for exercise of the

federal judicial power.” Crabtree v. Wal-Mart, 2006 WL 897210 at *1 (E.D.Ky. Apr. 4,

2006), slip copy; Richmond v. Int’l Bus. Machs. Corp., 919 F.Supp. 107 (E.D.N.Y. 1996)

(citing Fed.R.Civ.P. 12(b)(1)). Want of subject matter jurisdiction may be raised at any time

by the parties or by the Court on its own initiative. Fed.R.Civ.P. 12(b)(1) and 12(h)(3); Clark

v. Paul Gray, Inc., 306 U.S. 583 (1939). “[D]efects in subject matter jurisdiction cannot be

waived by the parties and may be addressed by a court on its own motion at any stage of the

proceedings.” Curry v. U.S. Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir. 2006) (citing

Owens v. Brock, 860 F.2d 1363, 1367 (6th Cir. 1988)).


                                               -3-
         28 U.S.C. § 1332 states in pertinent part:

         (a) The district courts shall have original jurisdiction of all civil actions where
         the matter in controversy exceeds the sum or value of $75,000, exclusive of
         interest and costs, and is between--

         (1) citizens of different States . . .

         “Generally, because the plaintiff is “master of the claim,” a claim specifically less than

the federal requirement should preclude removal.” Rogers v. Wal-Mart Stores, Inc., 230 F.3d

868, 872 (6th Cir. 2000); see also, Gafford v. General Elec. Co., 997 F.2d 150, 157 (6th Cir.

1993).

         The rule in the Sixth Circuit is that the determination of federal jurisdiction in a

diversity case is made as of the time of removal. See Ahearn v. Charter Twp. of Bloomfield,

100 F.3d 451, 453 (6th Cir. 1996). Furthermore, “the removing defendant must show that it is

“more likely than not” that the plaintiff’s claims meet the amount in controversy

requirement.” Rogers, id.; Gafford, 997 F.2d at 158.

         In the instant matter, Defendant points out that Plaintiff describes its damages as

“extensive” and “significant.” Defendant also notes that in litigation between these parties in

Minnesota federal court, Plaintiff’s President Angela Maloof has maintained that any

damages recovered against Defendant in Ohio would offset Defendant’s potential $500,000

damages in Minnesota. (ECF DKT #14 at 11). In addition, Defendant insists that if on a

daily basis between October 2016 and March 31, 2017, Plaintiff’s truckers had to wait six to

twelve hours for propane and Plaintiff suffered repeated customer losses and reputational

harm, then Plaintiff’s damages necessarily must exceed $75,000.00.

         For its part, Plaintiff submits a Declaration of Angela Maloof dated November 22,


                                                  -4-
2019. (ECF DKT #15-1). She reiterates that Plaintiff suffered damages because of

Defendant’s failure to timely deliver propane; that Plaintiff’s truck drivers experienced six to

twelve-hour delays at the Lima terminal; and that Plaintiff lost the use of tank trucks, lost

productivity and lost driver time. Plaintiff had to pay its drivers during the periods of delay

and the drivers were compensated at a rate of up to $30.00 per hour. However, Ms. Maloof

emphasizes that the “total additional amount paid to drivers by Farmers due to CHS’ actions

equals approximately $45,000.00,” and “additional damages incurred by Farmers due to

CHS’s conduct is less than $30,000.00.” (ECF DKT #15-1 at ¶¶ 8 & 9). Consequently,

according to Plaintiff’s calculations, the amount in controversy is less than the $75,000.00

threshold.

        Mere conclusory statements in the Notice of Removal that the amount in question

exceeds the jurisdictional amount is insufficient to show the jurisdictional amount has been

met. See National Nail Corp. v. Moore, 139 F. Supp.2d 848, 849-50 (W.D. Mich. 2001).

Moreover, although Defendant makes a good faith attempt, using the allegations in Plaintiff’s

Complaint, to approximate the damages amount, Defendant’s burden of proof has not been

satisfied.

        Costs and interest are excluded by statute from the total amount in controversy; and

Plaintiff does not seek punitive damages nor claim entitlement to attorneys’ fees. The only

evidence before the Court is the Declaration of Plaintiff’s executive, which establishes

Plaintiff’s damages do not reach the monetary jurisdiction level. Unfortunately, Defendant

can only reasonably speculate, but cannot provide evidence of any amount higher than, nor

contrary to, Plaintiff’s own acknowledged losses.


                                               -5-
                                   III. CONCLUSION

       Defendant points to no set of facts that permits this Court to conclude that the

jurisdictional amount has been met. Defendant has failed to show that it is more likely than

not that Plaintiff’s claims meet the amount in controversy requirement. Gafford, 997 F.2d at

158.

       Because 28 U.S.C. § 1332(a) is written in the conjunctive and mandates both

completely diverse citizenship of the parties and an amount in controversy exceeding

$75,000.00, the failure of one factor defeats the establishment of federal diversity jurisdiction.

Therefore, it is unnecessary for the Court to analyze the parties’ arguments about the

citizenship of Defendant CHS, Inc.

       For these reasons, the Motion (ECF DKT #13) of Plaintiff Farmers Propane, Inc. to

Remand for lack of diversity jurisdiction is granted. The captioned case is remanded to the

Medina County Court of Common Pleas for further proceedings.



       IT IS SO ORDERED.

       DATE: February 24, 2020


                                      s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      Senior United States District Judge




                                               -6-
